943 F.2d 50
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William J. WEST, Plaintiff-Appellant,v.Ellis B. WRIGHT, Jr., Edward W. Murray, Defendants-Appellees.
No. 90-7394.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 10, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   T.S. Ellis, III, District Judge.  (CA-89-453)
William J. West, appellant pro se.
Mary Sue Terry, Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
William West appeals the district court's order denying relief under 42 U.S.C. § 1983.   West's notice of appeal was filed in the district court outside the time period established by Fed.R.App.P. 4.   We remanded this action to the district court for a determination of when West delivered his notice of appeal to prison officials for forwarding to the district court.   West v. Wright, No. 90-7394 (4th Cir.  May 15, 1991) (unpublished).   The district court found that West delivered his notice of appeal to prison officials two days outside the filing deadline.   This finding is not clearly erroneous.


2
The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   West's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   We therefore dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.